PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,028,170
Issue Date: 8 Jun 2021
Application No. 15/788,433
Filing or 371(c) Date: 19 Oct 2017
Attorney Docket No. 596146: SA9-192USDV



:
:
:
:	DECISION ON PETITION
:
:




This is a decision on Patentee’s request for reconsideration pursuant to 37 C.F.R. § 1.705(b) filed November 8, 2021, requesting that the Office adjust the patent term adjustment (PTA) from 342 days to 368 days.  

The request for reconsideration pursuant to 37 C.F.R. § 1.705(b) is DENIED.

This Decision on Request for Reconsideration of Patent Term Adjustment is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On June 8, 2021, the Office determined that applicant was entitled to 342 days of PTA.  

On November 8, 2021, Patentee filed a request for redetermination of patent term adjustment along with $210.00 fee set forth in 37 C.F.R. § 1.18(e) and a three-month extension of time to make timely this request, requesting a PTA of 368 days pursuant to 37 C.F.R. § 1.705(b).  

Decision

Upon review, the USPTO finds that Patentee is entitled to 342 days of PTA.  

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 § U.S.C. 
§ 154(b)(1)(A), “C” delay under 35 U.S.C. § 154(b)(1)(C), overlap under 35 U.S.C. 
§ 154(b)(2)(A), and reduction of PTA under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 C.F.R. § 1.704.  

The sole issue in dispute is the amount of “B” delay under 35 U.S.C. 
§ 154(b)(1)(B).

“A” Delay
 
The Patentee and Office agree there are 244 days of “A” delay.  The sole period of “A” delay is 244 days under 37 C.F.R. § 1.703(a)(1) beginning on December 20, 2018 (the day after the date that is fourteen months after the day the application was filed) and ending on August 20, 2019 (the date the first Office action was mailed).

“B” Delay 

The Office finds there are 98 days of “B” delay.

On January 15, 2014, the Federal Circuit issued a decision regarding the calculation of “B” delay after an applicant files a request for continued examination (RCE).  See Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014).  The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1 

The length of time between application and issuance is 1329 days, which is the number of days beginning on the filing date of the application (October 19, 2017) and ending on the date the patent issued (June 8, 2021).  

The time consumed by continued examination is 134 days, which is the period beginning on the filing date of the RCE (September 24, 2020) and ending on the mailing date of the notice of allowance (February 4, 2021).

The number of days beginning on the filing date of the application (October 19, 2017) and ending on the date three years after the filing date of the application (October 19, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (134 days) from the length of time between the application’s filing date and issuance (1329 days) is 1195 days, which exceeds three years (1097 days) by 98 days.  Therefore, the period of “B” delay is 98 days.  

On the fifth page of this petition, Patentee calculates the period of “B” delay to total 124 days.  Patentee arrives at this number by calculating the period which begins on the day after the mailing of the notice of allowance (February 5, 2021) and ending on the date this patent issued (June 8, 2021).  

However, this is not how the “B” period is calculated.  See Novartis at 601.

Moreover, Patentee omits the 26-day portion of the RCE period which occurred prior to the date three years after the filing date of the application.  However, as set forth in Changes to the Patent Term Adjustment in view of the Federal Circuit Decision in Novartis v. Lee, 80 Fed. Reg. 1346, 1347-1348 (January 9, 2015),2 “any time consumed by continued examination under 35 U.S.C. 132(b) is subtracted in determining the extent to which the period defined in 35 U.S.C. 154(b)(1)(B) exceeds three years, regardless of when the continued examination under 35 U.S.C. 132(b) was initiated.”  It follows that it is the entire RCE period that is subtracted from the “B” delay, even though the RCE was filed prior to the three-year anniversary of the filing date.

“C” Delay

The Patentee and the Office agree the period of “C” delay under 35 U.S.C. § 154(b)(1)(C) is zero days.  

Overlap

The Patentee and the Office agree the number of overlapping days of Office delay is zero days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Patentee and Office agree that, under 37 C.F.R. § 1.704, the amount of PTA should be reduced by zero days.  

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
244 + 98 (1329 – 134 – 1097) + 0 – 0 – 0 = 342

Patentee’s Calculation:

244 + 124 + 0 – 0 – 0 = 368

Conclusion

Patentee is entitled to PTA of 342 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 244 + 98 + 0 – 0 – 0 =  342 days.

In view thereof, no adjustment to the patent term will be made.  It follows that a certificate of correction is not required.
Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3



/Charles Kim/
Director
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 Novartis at 601.  
        2 The notice is viewable here: http://www.gpo.gov/fdsys/pkg/FR-2015-01-09/pdf/2015-00061.pdf.
        3 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.